                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND



DAVID YARDE,
    Plaintiff,

     v.                                                CA. No. 16-455-JJM-PAS

DEPUTY WARDEN KETTLE, et al.
   Defendants.


                                       JUDGMENT

      This action came to be heard before the Court and a decision has been rendered.
Upon consideration whereof, it is now hereby ordered, adjudged and decreed as follows:

        Pursuant to this Court’s Order entered on November 29, 2018, the judgment is
hereby entered dismissing the Plaintiff’s Complaint (ECF No. 1) in accordance with Fed. R.
Civ. P. 58.

          It is so ordered.



          November 29, 2018                     By the Court:

                                                /s/ Hanorah Tyer-Witek.
                                                Clerk of Court
